DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/10/2022.
Status of the claims:
Claims 2, 4 – 11, 13 – 23 are pending in the application.
Claims 2, 7 – 9, 13, 17, and 21 – 22 are amended.

Claim Objections
The objection to claim 12 in the previous action dated 01/11/2022 has been withdrawn in light of the applicant’s amendments filed 06/10/2022. However, the objections to claims 4, 5, 8 – 11, 13 – 15, and 18 – 21 have been maintained in light of the applicant’s amendments filed 06/10/2022, and have been reiterated below.
Claims 4, 5, 7 – 11, 13 – 15, 18 – 21 and 23 are objected to because of the following informalities:  
Claim 4, line 4, reads “a catheter releasable connected” which is grammatically incorrect.  It is suggested applicant amend to “a catheter releasably connected”;
Claim 8, line 7, reads “compressed to a target diameter” which would be understood by one of ordinary skill in the art to be “the compressed diameter” recited in the preamble.  As such, it is suggested applicant amend the claim to read “compressed to the compressed diameter” for claim language consistency;
Claim 8, line 8, reads “the pulling suture” which would be understood by one of ordinary skill in the art to be “the at least one pulling suture”. As such, it is suggested applicant amend the claim to read “the at least one pulling suture” for claim language consistency;  Claim 9 is objected to for substantially the same reasons regarding the recitation of “the pulling suture”
Claim 15, line 1, reads “an assembly according to claim 2” however the line should read “the assembly according to claim 2”;
Claim 19, line 1, reads “stent-  based” however the line should read “stent-based”;
Claim 21, line 7, reads “the pulling sutures” which would be understood by one of ordinary skill in the art to be “the two or more pulling sutures”. As such, it is suggested applicant amend the claim to read “the two or more pulling sutures” for claim language consistency.
Claims 5, 7, 10, 11, 13, 14, 18, 20, and 23 are included due to their dependency on an objected claim.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 11, 13, and 18 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 lines 9 – 10 recites wherein the pulling means winds the pulling suture on a rotatable wheel and pulls the stent or stent-based prosthesis at least partially through a pulling suture guidance hole; the pulling means is recited to perform two functions, the first function cited is wherein the pulling means winds the pulling suture, and the second function is wherein the pulling means pulls the stent or stent-based prosthesis at least partially through a pulling suture guidance hole. However, the specification only provides support for the first function, wherein the pulling means winds the pulling suture. Because no support can be found in the original disclosure for the pulling means pulling the stent or stent-based prosthesis at least partially through a pulling suture guidance hole, claim 8 fails to comply with the written description requirements and is seen to contain new matter. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 2, 4 - 7, 15 – 17, 21, and one of the rejections of claim 22 under 35 U.S.C 112(b) in the previous action dated 01/11/2022 have been withdrawn in light of the applicant’s amendments filed 06/10/2022. Specifically the rejection of claims 2, 21, and 22 regarding the lack of antecedent basis for the phrase “the stent or stent prosthesis” has been withdrawn, the rejection of claim 7 the lack of antecedent basis for the phrase “a flared telescoping tube” has been withdrawn, the rejection of claim 8 regarding the indefiniteness of the phrase “it” in line 8 has been withdrawn, the rejection of claim 17 regarding the lack of antecedent basis for the phrase “the pulling suture” has been withdrawn, and the rejection of claims 4 – 7, 15, and 16 for being dependent on an indefinite claim has been withdrawn. However, the rejection of claim 22 regarding the phrase “the pulling suture” has been maintained and copied below for convenience.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "the pulling suture" in line 8 renders the claim indefinite because it is unclear what if “the pulling suture” is referring to the “first pulling suture”, the “second pulling suture” or both.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 9 rejected under 35 U.S.C. 112(d) in the previous action dated 01/11/2022 has been withdrawn in light of the amendments filed in the response dated 06/10/2022. Specifically, the rejection of claim 9 regarding claim 9 being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, has been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The rejection of claims 8 – 11, 13, 14, and 18 – 22 under 35 U.S.C. 103 as being unpatentable over Dale in view of Majercak in the rejection mailed on 01/11/2022 has been withdrawn in light of the amendments filed 06/10/2022. And a new rejection of claims 8 – 11, 13, 14, and 18 – 22 has been set forth below as unpatentable over Dale in view of another embodiment of Majercak.

Claims 2, 4 – 6, 8 – 10, 14 – 16, and 19 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) in view of Majercak (US 20180250150 A1) (cited in prior office action).
Regarding claim 2, Dale discloses an assembly of parts comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and shown in both Fig. 5 and Fig. 8) and a pulling suture (tethers 600) (Examiner’s note: Figure 13, tethers 600 can be used with crimping device 200 - paragraph [0087] and Figure 13), wherein the conical means is a funnel (funnel 224); wherein the pulling suture (tethers 600) connects to the stent or stent-based prosthesis (stented valve 100) and pulls the stent or stent-based prosthesis (stented valve 100) through device 200 which comprises the tubular structure (collar 400) (paragraph [0087]); wherein the assembly crimps and/or loads the stent or stent based prosthesis (paragraph [0087]) from an expanded diameter (configuration seen in Fig. 6) to a compressed diameter (configuration seen in Fig. 8).
However, Dale is silent regarding (i) a pulling means including a rotatable wheel having an axis of rotation, (ii) and at least one pulling suture guidance hole useful for passing through a pulling suture to the rotatable wheel, (iii) wherein the rotatable wheel pulls the pulling suture partially through the pulling suture guidance hole in one or more directions by winding the pulling suture; and (iv) wherein the axis of rotation is angled relative to the one or more directions.
As to (i) – (iv), Majercak teaches, in a similar field of endeavor, an assembly of for loading a stent or stent- based prosthesis from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 22) (paragraph [0032], Fig. 2 and Fig. 3), a pulling means (rotatable actuator 80) including a rotatable wheel (rotatable actuator 80) (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment) having an axis of rotation (Examiner’s note: the actuator rotates about the longitudinal axis, thus the axis of rotation is the longitudinal axis – see annotated Fig. 1), and at least one pulling suture guidance hole (pull member opening 118) (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment) useful for passing through a pulling suture (pull members 110) to the rotatable wheel (paragraph [0041] and shown in Figs. 2, 3, and 4 which are all the same embodiment), wherein the rotatable wheel (actuator 80) pulls the pulling suture (pull members 110) partially through the pulling suture guidance hole (pull member openings 118) in one or more directions (Examiner’s note: the actuator pulls the suture “up” through the opening 118, and then pulls the wire around the longitudinal axis – see annotated Fig. 1) by winding the pulling suture (pull members 110) (paragraphs [0041 – 0042] and shown in Figs. 2, 3, and 4 which are all the same embodiment), and wherein the axis of rotation (longitudinal axis of the device – see annotated Fig. 1) is angled relative to the one or more directions (Examiner’s note: the one or more directions, that being the rotating of the suture into the page, shown in the annotated Fig. 1, is perpendicular to the longitudinal axis).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 

Annotated Figure 1 of Majercak

    PNG
    media_image1.png
    514
    697
    media_image1.png
    Greyscale


Regarding claim 4, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the assembly includes a flared telescoping tube (telescoping pusher 700 – Dale) (paragraph [0091] – Dale) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in mind the telescoping pusher 700, when extended out, is wider at one end where the diameter is largest compared to the other end where the diameter is the smallest).

Regarding claim 5, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the funnel (funnel 224 on the section 212 – Dale) and the base part (crimping device 200 first section 210 – Dale) are releasably connectable (Examiner’s note: each section of the crimping device is releasably connected – paragraph [0066] – Dale; thus the funnel and the base are releasably connected).

Regarding claim 6, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses the base part (crimping device 200 first section 210 and second section 212 – Dale) (paragraph [0063] and Fig. 8 – Dale) is composed of at least two parts (first section 210 and second section 212 – Dale) (paragraph [0064] and shown in both Fig. 5 and Fig. 8 – Dale) which are releasably connected (connected via the hinge 206 and second hinge 208 – Dale); the funnel (funnel 224 – Dale) and the base part (crimping device 200 first section 210 and second section 212 – Dale) part are releasably connected (Examiner’s note: each section of the crimping device is releasably connected – paragraph [0066] – Dale; thus the funnel and the base are releasably connected); and wherein the assembly is releasably connected (Examiner’s note: the releasable connection is described in paragraph [0098] – Dale) with a catheter (catheter 800 – Dale) (paragraph [0095] – Dale).

Regarding claim 8, Dale discloses a method for crimping a stent or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) from an expanded diameter (Examiner’s note: described in paragraph [0063] and the configuration as seen in Fig. 6) to a compressed diameter (Examiner’s note: described in paragraph [0063] and the configuration as seen in Fig. 8) comprising the following steps: 
connecting the stent or stent-based prosthesis (valve 100) to a pulling means (distal end of tethers 600) by way of at least one pulling suture (tethers 600) (paragraph [0087]); 
pulling the stent or stent-based prosthesis (valve 100) through device 200 which comprises a funnel (funnel 224) (paragraph [0087]); and 
pulling the stent or stent-based prosthesis (valve 100) through device 200 which comprises pulling through the funnel (funnel 224) into a tubular structure (collar 400) (paragraph [0087]) having a longitudinal axis (longitudinal axis of collar 400) whereby the diameter of the stent or stent-based prosthesis (valve 100) is compressed to a target diameter (compressed configuration as seen in Fig. 5 and Fig. 8).  
However, Dale is silent regarding (i) wherein the pulling means winds the pulling suture on a rotatable wheel having an axis of rotation and pulls the stent or stent-based prosthesis at least partially through a pulling suture guidance hole, and (ii) wherein the axis of rotation is angled relative to the longitudinal direction.
As to (i) – (ii), Majercak teaches, in a similar field of endeavor, an assembly of for loading a stent or stent- based prosthesis from an expanded diameter from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 200) (paragraph [0045], Fig. 7) (Examiner’s note: as stated in paragraph [0045] of Majercak, the handle 200 is a different embodiment for the handle only, and is still used in the delivery system 10, and therefore is used with catheter body 20), a pulling means (rotatable actuator 210) wherein the pulling means (actuator 210) winds a pulling suture (pulling members 240) on an axis of rotation (Rotation Axis, RA – paragraph [0045] and Fig. 7) and pulls it at least partially through a pulling suture guidance hole (pull member opening 242) (paragraph [0045] and shown in Figs. 7), and wherein the axis of rotation (Rotation Axis, RA) is angled (Examiner’s note: the RA is perpendicular to the longitudinal axis, LA – paragraph [0045] and Fig. 7) relative to the longitudinal axis (LA) (paragraph [0045] and Fig. 7).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak).
It should be noted that the modification made is such that the orientation of the actuator and the rotational movement of the wires as taught by Majercak will be incorporated into the device of Dale, thus, the rotational axis will still be perpendicular (angled) relative to the longitudinal axis.

Regarding claim 9, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein 
only a portion of the stent or stent-based prosthesis (valve 100 – Dale) is covered by the tubular structure (Examiner’s note: only a portion of the valve 100 is inserted through collar 400, and thus only a portion of the stent is covered by the collar 400 as shown in Fig. 8 – Dale); 

Regarding claim 10, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the stent or stent- based prosthesis (valve 100 – Dale) is further transferred onto and releasably connected with a catheter (catheter 800) (paragraph [0098], Fig. 22, and Fig. 23 – Dale).  

Regarding claim 14, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein prior to the crimping of the stent or stent-based prosthesis (valve 100 – Dale) a catheter shaft (catheter 100 – Dale) is placed essentially within a center of the stent or stent-based prosthesis (valve 100 – Dale) (Examiner’s note: the stented valve 100 can be loaded onto catheter 800 prior to the valve being fully crimped – paragraph [0099] – Dale).  

Regarding claim 15, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the assembly comprises the stent or stent-based prosthesis (stented valve 100 – Dale) (paragraph [0057] – Dale).

Regarding claim 16, as discussed above it would have been obvious to use the medical device of Dale and Majercak. The combination of Dale and Majercak further teaches wherein the conical means (funnel 224 – Dale) includes a funnel (funnel 224 – Dale), the pulling means (actuator 210 - Majercak) includes a wheel (rotatable actuator 210 is a wheel - Majercak) (paragraph [0045] and Fig. 7 – Majercak) and a crimping suture (one of the tethers 600 – Dale) releasable or deconnectable from the prosthesis (valve 100) (Examiner’s note: one of the tethers 600, when tensioned on the valve crimps the valve at the point of contact – Dale. Additionally, paragraph [0089] recites the removal of the tethers once the stent is seated – Dale). Thus, the claimed limitations are considered obvious over the teachings of the prior art.

Regarding claim 19, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the stent or stent- based prosthesis (valve 100 – Dale) is partially covered and then uncovered over the entire axial area (Examiner’s note: the collar 400, can be removed from the valve after placement onto the catheter – paragraph [0099] thus leaving the stented valve fully uncovered; the stented valve is pulled or pushed through the cavity – paragraphs [0089, 0105] and Figures 15-17 – Dale, thus leaving a portion of, and then ultimately the whole length of the valve uncovered).
However, the combination of Dale and Majercak not expressly disclose the length of the stent, such that the axial area uncovered would be 2-20mm.
As both the prior art Dale, paragraphs 5 and 94, and the instant invention, abstract, are drawn to a heart valve prosthesis loading device and delivery system, the entire dimension of the instant apparatus would be considered obvious over the teachings of the prior art; as the device is to be inserted into the heart of a body, it would necessarily have a limited size range possible.  Furthermore, as Dale discloses that the valve can be in a partially covered, to fully uncovered position to have a degree of uncovered material as claimed is considered obvious over the prior art.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
The position of the office that the claimed range is considered obvious is further supported as it appears that the stent of Dale would operate equally well with the claimed length since the stent of Dale is intended to be used in a heart valve. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the diameter “may” be within the claimed ranges (specification page 8). See MPEP 2144.04.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). 

Regarding claim 20, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further discloses wherein the stent or stent-based prosthesis (valve 100 – Dale) is further transferred onto and releasably connected with a catheter tip (tip of catheter 800 – paragraph [0098] – Dale) (Examiner’s note: valve 100 is connected to the tip of catheter 800 via grove 806 – Dale. Additionally, paragraph [0089] recites the removal of the tethers once the stent is seated – Dale), and a guide wire shaft (guide wire 812 – Dale) comprises a stent holder (surface of guide wire 812 can hold valve 100 – Dale).

Regarding claim 21, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) (paragraph [0095] and Fig. 5 and 6) from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 5) comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and shown in Fig. 5 and Fig. 8) and a pulling suture (tethers 600) (paragraph [0087]); wherein the pulling suture (tethers 600) connects to the stent or stent-based prosthesis (stented valve 100) and pulls the stent or stent-based prosthesis (stented valve 100) into the tubular structure (collar 400) (paragraph [0087]); wherein the assembly crimps and/or loads the stent or stent based prosthesis (paragraph [0087]) from an expanded diameter (configuration seen in Fig. 6) to a compressed diameter (configuration seen in Fig. 5).
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) at least one pulling suture guidance hole useful for passing through a pulling suture;  (iii) wherein two or more pulling sutures are wound around the rotatable wheel, and (iv) wherein an axis of rotation of the rotatable wheel is angled relative to a longitudinal direction of the tubular structure.
As to (i) – (iv), Majercak teaches, in a similar field of endeavor, an assembly of for loading a stent or stent- based prosthesis from an expanded diameter from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 200) (paragraph [0045], Fig. 7) (Examiner’s note: as stated in paragraph [0045] of Majercak, the handle 200 is a different embodiment for the handle only, and is still used in the delivery system 10, and therefore is used with catheter body 20), a pulling means (rotatable actuator 210), at least one pulling suture guidance hole (pull member opening 242) (paragraph [0045] and Fig. 7) useful for passing through a pulling suture, wherein two or more pulling suture (pull members 240) are wound around the rotatable wheel (rotatable actuator 210) (paragraphs [0045] and Fig. 7), and wherein an axis of rotation (Rotation Axis, RA) of the rotatable wheel (actuator 210) is angled (Examiner’s note: the RA is perpendicular to the longitudinal axis, LA – paragraph [0045] and Fig. 7) relative to the longitudinal axis (LA) (paragraph [0045] and Fig. 7) of the tubular structure (catheter body 20). 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak).
It should be noted that the modification made is such that the orientation of the actuator and the rotational movement of the wires as taught by Majercak will be incorporated into the device of Dale, thus, the rotational axis will still be perpendicular (angled) relative to the longitudinal axis.

Regarding claim 22, Dale discloses an assembly of parts for crimping or/and loading a stent (valve 100) or stent-based prosthesis (device for collapsing and loading a heart valve) (abstract) (paragraph [0095] and Fig. 22) from an expanded diameter (shown in Fig. 5) to a compressed diameter (shown in Fig. 10) comprising of as components, a conical means (funnel 224), a tubular structure (collar 400) within a base part (crimping device 200 first section 210) (paragraph [0073] and Fig. 8) and a pulling suture (tethers 600) (paragraph [0087]); wherein the pulling suture (tethers 600) connects to the stent or stent-based prosthesis (stented valve 100) and pulls the stent or stent-based prosthesis (stented valve 100) into the tubular structure (collar 400) (paragraph [0087]); wherein the assembly crimps and/or loads the stent or stent based prosthesis (paragraph [0087]) from an expanded diameter (configuration seen in Fig. 6) to a compressed diameter (configuration seen in Fig. 8), wherein two or more pulling suture (pull members 240) are wound around the rotatable wheel (rotatable actuator 210) (paragraphs [0045] and Fig. 7), and wherein an axis of rotation (Rotation Axis, RA) of the rotatable wheel (actuator 210) is angled (Examiner’s note: the RA is perpendicular to the longitudinal axis, LA – paragraph [0045] and Fig. 7) relative to the longitudinal axis (LA) (paragraph [0045] and Fig. 7) of the tubular structure (catheter body 20)..
However, Dale is silent regarding (i) a pulling means including a rotatable wheel, (ii) two or more pulling suture guidance holes useful for passing through a pulling suture; and (iii) wherein the two or more pulling suture guidance holes includes a first guidance hole that directs a first pulling suture in a first direction and a second guidance hole that directs a second pulling suture in a second direction different from the first direction and (iv) wherein an axis of rotation of the rotatable wheel is angled relative to a longitudinal direction of the tubular structure.
As to (i) – (iv), Majercak teaches, in a similar field of endeavor, an assembly of for loading a stent or stent- based prosthesis from an expanded diameter from an expanded diameter (shown in Fig. 6) to a compressed diameter (shown in Fig. 1) comprising of as components, a tubular structure (catheter body 20) within a base part (handle 200) (paragraph [0045], Fig. 7) (Examiner’s note: as stated in paragraph [0045] of Majercak, the handle 200 is a different embodiment for the handle only, and is still used in the delivery system 10, and therefore is used with catheter body 20), a pulling means (rotatable actuator 210), and at least one pulling suture guidance hole (pull member opening 242) (paragraph [0045] and Fig. 7) useful for passing through a pulling suture (pull members 240), wherein the two or more pulling suture guidance holes (pull member openings 242) includes a first guidance hole (pull member opening 242 at the top of the handle 210 in Fig. 7) that directs a first pulling suture (pulling member 240 at the top of handle 210 in Fig. 7) in a first direction (towards the left side of the handle – shown in Fig. 7) and a second guidance hole (pull member opening 242 on the opposite side of the handle 210, not shown, however because the only difference between the handle 22 and the handle 210 is the orientation of the rotational axis, then one could surmise the handle 210 would still have the second pull member and the second pull member opening as shown in the handle 22) that directs a second pulling suture (pulling member 240 not shown handle 210 in Fig. 7) in a second direction (towards the right hand side of the handle opposite side shown in Fig. 7) different from the first direction.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale to incorporate the handle / pulling means of Majercak, for the purpose of providing a smoother more controlled retraction of the valve through the funnel, and reducing the effort required for retracting by increasing the mechanical advantage (paragraph [0071] – Majercak). 

Regarding claim 23, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Majercak further teaches wherein the longitudinal axis (LA – paragraph [0045] of Majercak) is generally orthogonal to the axis of rotation (RA – paragraph [0045] of Majercak) (Examiner’s note: as shown in the Fig. 7 and discussed in paragraph [0045] of Majercak the RA and the LA are orthogonal).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 6 above, and in further view of Golden (US 20090192518 A1) (cited in prior office action).
Regarding claim 7, the combination of Dale and Majercak teaches the device of claim 6 above, and Dale further discloses wherein the assembly includes the flared telescoping tube (telescoping pusher 700) (paragraph [0091]) (Examiner’s note: the definition of flared is “becoming wider at one end” – Cambridge dictionary; with that in mind the telescoping pusher 700, when extended out, is wider at one end where the diameter is largest compared to the other end where the diameter is the smallest).
However, the combination of Dale and Majercak are silent regarding the material of the flared telescoping tube (PTFE).
As to the above, Golden teaches, in the same field of endeavor, a stent recapturing device comprising a plurality of tubing made out of PTFE for the purpose of creating a biocompatible, radially flexible, but axially stiff tube. (Examiner’s note: Dale, paragraph [0092], recites that the pusher 700 should be fairly flexible while also being rigid).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the telescoping pusher of Dale in view of Majercak such that the pusher is made up of PTFE for the purpose of having a tube that is both flexible and stiff, which was cited to by Dale as the preferred characteristics of the pusher.

Claims 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) and Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 8 above, and in further view of Tran (US 20170252161 A1) (cited in prior office action).
Regarding claim 11, the combination of Dale and Majercak, teaches the device of claim 10 above. 
However, the combination of Dale and Majercak is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis and/or the at least one pulling suture is cut and pulled out of the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during delivery the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale in view of Majercak, to incorporate the outer catheter assembly and the capsule for the purpose of covering the stent such that it does not scrape the anatomy of the patient during delivery in view of Tran.

Regarding claim 13, as discussed above it would have been obvious to use the medical device of Dale, Majercak, and Tran. Dale further teaches wherein the method further comprises the steps of: 
wherein the tubular structure (collar 400 – Dale) is within a base (crimping device 200 first section 210 – Dale) (Fig. 9);
pulling a flared telescopic tube (pusher 700 – Dale) out of the base (crimping device 200 first section 210 – Dale) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale), 
removing the funnel (funnel 224 – Dale) (Examiner’s note: after the crimping of the valve onto the catheter 800, the device 200 and the funnel 224 is removed from the catheter – paragraph [0098] - Dale), and 
removing the base or the flared telescoping tube (pusher 700 – Dale) from the catheter (catheter 800 – Dale) (Examiner’s note: after pusher 700 helps to push the valve 100 through the cavity of the device 200, the pusher 700 is removed – paragraph [0098] – Dale).

Regarding claim 18, the combination of Dale and Majercak teaches the method of claim 8 above.
However, the combination of Dale and Majercak is silent regarding wherein the method includes a step of advancing the outer catheter shaft over the stent or stent-based prosthesis.  
As to the above, Tran teaches, in the same field of endeavor, a stent re-capturing device comprising a stent (valve 30), a funnel (bumper 360), an inner catheter (inner shaft assembly 116), and a step of advancing an outer catheter (outer catheter assembly 114 and capsule 124) (paragraph [0048]) for the purpose of so that during deliver the stent is covered and does not scrape the anatomy of the patient. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the catheter system of Dale in view of Majercak, to incorporate the outer catheter assembly and the capsule for the purpose of covering the stent such that it does not scrape the anatomy of the patient during delivery in view of Tran.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dale (US 20120083874 A1) (cited in prior office action) in view of Majercak (US 20180250150 A1) (cited in prior office action), as applied to claim 16 above, and further in view of Lim (US 20160250051 A1) (cited in prior office action).
Regarding claim 17, as discussed above it would have been obvious to use the medical device of Dale and Majercak. Dale further teaches wherein the assembly includes two (the additional suture and the pulling suture) of the pulling sutures (tension threads – paragraph [0556]).
However, the combination of Dale and Majercak is silent regarding the sutures as including a slideable knot.
As to the above, Lim teaches, in the same field of endeavor, a stent crimping device (folding device 100) (paragraph [0906]) comprising a tubular structure (shaft 101), and a pulling means (bundles 130, pulling thread 170, and rotation device) (paragraph [0918 – 920] and Fig. 21), and wherein the sutures (pulling thread 170) includes a slideable knot (releasing string knot – paragraph [0556]) for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the threads. (Examiner’s note: it should be understood that the modification made here is such that the tethers 600 of Dale now comprise the releasing string knot of Lim).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Dale in view of Majercak, to incorporate the slip knot as taught by Lim, for the purpose of being able to secure the valve, and being able to easily release the valve via pulling the threads.

Response to Arguments
/KATHERINE M SHI/           Primary Examiner, Art Unit 3771                                                                                                                                                                                             
Regarding the argument of “Applicant notes that Majercak teaches a device that will be inserted into a body for a surgical procedure and is directed at a collapsible sheath and control of the collapsible sheath for releasing a device into the body. there is no evidence presented that Majercak teaches "crimping or/and loading a stent or stent-based prosthesis “ and “Furthermore, Majercak is teaching how to attach pull members to the catheter and to a rotatable actuator. Thus, Majercak is not in the same field as Dale and is not directed at solving a common problem”, it should be understood that the combination made above does not rely on the delivery device of Majercak, only the means of retraction of the pull wires. The examiner modified the system of Dale to include only the rotational actuator of Majercak, not the pull wires, not the catheter, and not the stent of Majercak. So, the issue of the intended use of the Majercak moot, as it is not being relied upon in the above rejection; the examiner merely draws the similarities between similar medical devices having retraction / pulling sutures used in the process of retraction / pulling the desired structure. Secondly, the problem solved by Majercak is wherein the retraction of the pull wires is smooth and at a constant rate giving more control to the operator due to the rotational actuator, and as noted in the rejection above, this solution can be implemented into the device of Dale to give a smooth and constant rate of pulling the sutures through the funnel, which will give more control to the operator.
Regarding the argument of “Furthermore, the office fails to note that Majercak's pull members are not attached to a stent or stent-based prosthesis. Indeed, the pull members are attached to near a first end of the sheath, whereas the prosthesis is at the other end “ and “Applicant also notes that Majercak's pull member would not release the prosthesis without the inner cannula 32. There are no forces pulling the prosthesis.”  the combination made using Dale in view of Majercak is such that only the retracting means of Majercak is brought into the device of Dale. The device of Dale already teaches the connection of a pulling suture to a stent, thus the pulling wires of Majercak are not being relied upon and the connection and location of the pulling wires of Majercak is not pertinent to the modified device.
Regarding the arguments that are based on new claim amendments, the examiner has provided a more detailed response in the rejection above directed to said new limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andrew P. Restaino/Examiner, Art Unit 3771        

/KATHERINE M SHI/Primary Examiner, Art Unit 3771